Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a non-final Office Action on the merits.  Claims 1-12 and 14-21 are currently pending and are addressed below.
Priority
Acknowledgment is made of applicant's claim for priority application No. CN201610877706.5 filed on 09/30/2016.

Information Disclosure Statement
The information disclosure statements (IDS) are being considered by the examiner.
Claim Objections
Claim 7 is objected to because of the following informalities:  in line 1, it appears that the word “rout” should be “route”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



s 8 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 8 and 9, the claim language “performing at least one act of” followed by multiple limitations conjoined with “and” renders the scope of the claim unclear, since it is indistinct if this refers to a single act chosen from the three limitations, or at least one of each limitation.
In the art rejections below the claims have been treated as best understood by the examiner. Any claim not explicitly rejected under this heading is rejected as being dependent on an indefinite claim.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the apparatus and its various components must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7, 8, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheridan et al. (US 2016/0265931).

Regarding claim 1:
	
Sheridan discloses a method for generating a navigation route (see at least abstract, [0002]), comprising: 
determining navigation points from a start point to an end point according to a preset navigation algorithm (each turn in the set of directions including waypoints, see at least [0016]); 
determining a target panoramic point according to coordinates of the navigation points and a coordinate of a preset panoramic point (see at least [0018-0019]); and 
performing fitting according to the navigation points and the target panoramic point to generate a navigation route map (generating turn by turn direction preview using panoramic images, see at least [0017-0021]).

Regarding claim 2:
Sheridan further teaches determining the target panoramic point according to the coordinates of the navigation points and the coordinate of the preset panoramic point comprising at least one of: 
determining the target panoramic point having the coordinate same as a coordinate of a navigation point among the navigation points according to the coordinate of the preset panoramic point; and
determining the target panoramic point having a coordinate distance from a navigation point among the navigation points within a preset range according to the coordinate of the preset panoramic point (see at least [0018]); and
determining the target panoramic point on a line connecting the coordinates of navigation points according to the coordinate of the present panoramic point (see at least [0005]).

Regarding claims 7, 8, and 14, Sheridan teaches a system and computer storage medium as in claims 1 and 2 above.

Claim Rejections - 35 USC § 102


Additionally, claim(s) 1-12 and 14-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chau et al. (US 2009/0240431).

	Regarding claim 1:
	
Chau discloses a method for generating a navigation route (see at least abstract, [0009]), comprising: 
determining navigation points from a start point to an end point according to a preset navigation algorithm (see at least Fig. 4, 8, step 802, [0009], [0104]); 
determining a target panoramic point according to coordinates of the navigation points and a coordinate of a preset panoramic point (see at least [0104-0106]); and 
performing fitting according to the navigation points and the target panoramic point to generate a navigation route map (see at least Fig. 2, 11, [0104-0106]) .

Regarding claim 2:
Chau further teaches determining the target panoramic point according to the coordinates of the navigation points and the coordinate of the preset panoramic point comprising at least one of: 
determining the target panoramic point having the coordinate same as a coordinate of a navigation point among the navigation points according to the coordinate of the preset panoramic point; and
determining the target panoramic point having a coordinate distance from a navigation point among the navigation points within a preset range according to the coordinate of the preset panoramic point (see at least [0106]); and
determining the target panoramic point on a line connecting the coordinates of navigation points according to the coordinate of the present panoramic point.

	
Regarding claims 3, 9, and 15:
Chau further teaches performing fitting according to the navigation points and the target panoramic point to generate the navigation route map comprising at least one of: 
deleting a navigation point among the navigation points which has a coordinate same as the coordinate of the target panoramic point, and generating the navigation route map according to the target panoramic point and remaining navigation points; and
deleting a navigation point among the navigation points which has a coordinate distance from the target panoramic point within a preset range, and generating the navigation route map according to the target panoramic point and remaining navigation points; and
inserting the target panoramic point on a line connecting the navigation points, and generating the navigation route map according to the target panoramic point and the navigation points (see at least Fig. 11, [0106]).

Regarding claims 4, 10, and 16-17:
Chau further teaches after performing fitting according to the navigation points and the target panoramic point to generate the navigation route map, the method further comprising: rendering a panoramic area entrance corresponding to the target panoramic point in the navigation route map (see at least Fig. 2, (202) [0053]).

Regarding claims 5, 11, and 18-21:
Chau further teaches after performing fitting according to the navigation points and the target panoramic point to generate the navigation route map, the method further (see at least Fig. 2, 10, 12).

Regarding claim 6:
Chau further teaches wherein rendering the navigation track route in the panoramic area corresponding to the target panoramic point comprising: determining a reference coordinate in the panoramic area; and rendering the navigation track route in the panoramic area according to the reference coordinate (see at least Fig. 10-16, [0102-0117]).
Regarding claims 7, 8, and 14, Sheridan teaches a system and computer storage medium as in claims 1 and 2 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RINK whose telephone number is (571)272-4863.  The examiner can normally be reached on Monday-Friday 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Ryan Rink/           Primary Examiner, Art Unit 3664